
	
		II
		111th CONGRESS
		2d Session
		S. 3900
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Coburn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce waste, fraud, and abuse under the Medicare,
		  Medicaid, and CHIP programs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Fighting Fraud and Abuse to
			 Save Taxpayers' Dollars Act or the
			 FAST Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Tracking excluded providers across State
				lines.
					Sec. 4. Access for private sector and governmental
				entities.
					Sec. 5. Liability of Medicare administrative contractors for
				claims submitted by excluded providers.
					Sec. 6. Limiting the discharge of debts in bankruptcy
				proceedings in cases where a health care provider or a supplier engages in
				fraudulent activity.
					Sec. 7. Prevention of waste, fraud, and abuse in the Medicaid
				and CHIP programs.
					Sec. 8. Illegal distribution of a Medicare, Medicaid, or CHIP
				beneficiary identification or billing privileges.
					Sec. 9. Pilot program for the use of universal product numbers
				on claim forms for reimbursement under the Medicare program.
					Sec. 10. Prohibition of inclusion of social security account
				numbers on Medicare cards.
					Sec. 11. Implementation.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The Medicare
			 program loses an estimated $60,000,000,000 annually to wasted and fraudulent
			 payments.
			(2)The Medicaid
			 program also suffers from rampant fraud. As the Office of the Inspector General
			 of the Department of Health and Human Services noted in 2009, in an analysis of
			 the only source of nationwide Medicaid claims and beneficiary eligibility
			 information, the Medicaid Statistical Information System, the Federal
			 Government does not have timely, accurate, or comprehensive information
			 for fraud, waste, and abuse detection in the Medicaid program.
			(3)Absent
			 comprehensive estimates, the Medicaid program's improper payment rate may be
			 the most objective measure of taxpayer dollars lost to fraud. The national
			 average improper payment rate ranges between 8.7 percent and 10.5 percent, but
			 many States have much higher improper payment rates.
			(4)The new Federal
			 health reform law substantially expands the Medicaid program, significantly
			 changes the Medicare program, creates new mandates and regulations, and will
			 send hundreds of billions of dollars to insurance companies.
			(5)It is the duty of
			 public officials and public servants in Congress and the Administration to
			 protect the American public’s taxpayer dollars. Congress and the Administration
			 must continue to aggressively combat waste, fraud, and abuse in public health
			 care programs.
			(6)The Inspector
			 General of the Department of Health and Human Services has stated that
			 swift and effective detection of and response to waste, fraud, and abuse
			 remain an essential program integrity strategy. Furthermore, the
			 Inspector General noted that effective use of Medicare and Medicaid data
			 is critical to the success of the Government’s efforts to reduce waste, fraud,
			 and abuse.
			(7)The loss of
			 taxpayer dollars due to waste and fraud under the Medicare and Medicaid
			 programs not only threatens the financial viability of those programs, it
			 erodes the public trust. American taxpayers should not be expected to tolerate
			 rampant waste, fraud, and abuse in publicly funded health care programs.
			(8)Congress supports
			 the commitment of the Office of the Inspector General of the Department of
			 Health and Human Services to enhancing existing data analysis and mining
			 capabilities and employing advanced techniques such as predictive analytics and
			 social network analysis, to counter new and existing fraud
			 schemes.
			(9)Congress supports
			 the use of predictive modeling and other smart technologies that can transform
			 the current pay and chase payment cultures under the Medicare
			 and Medicaid programs and prevent taxpayer dollars from being lost to waste,
			 fraud, and abuse.
			3.Tracking
			 excluded providers across State lines
			(a)Greater
			 CoordinationIn order to ensure that providers of services and
			 suppliers that have operated in one State and are excluded from participation
			 in the Medicare program are unable to begin operation and participation in
			 other Federal health care programs in another State, the Secretary shall
			 provide for increased coordination between the following:
				(1)The Administrator
			 of the Centers for Medicare & Medicaid Services.
				(2)Regional offices
			 of the Centers for Medicare & Medicaid Services.
				(3)Medicare
			 administrative contractors, fiscal intermediaries, and carriers.
				(4)State health
			 agencies, State plans under title XIX of the Social Security Act (42 U.S.C.
			 1396 et seq.), State plans under title XXI of such Act (42 U.S.C. 1397aa et
			 seq.), and entities that contract with such agencies and plans, as directed by
			 the Secretary.
				(5)The Federation of
			 State Medical Boards.
				(b)Improved
			 Information Systems
				(1)In
			 generalThe Secretary shall improve information systems to allow
			 greater integration between databases under the Medicare program so
			 that—
					(A)Medicare
			 administrative contractors, fiscal intermediaries, and carriers have immediate
			 access to information identifying providers and suppliers excluded from
			 participation in the Medicare program, the Medicaid program under title XIX of
			 the Social Security Act, the State Children's Health Insurance Program under
			 title XXI of such Act, and other Federal health care programs; and
					(B)such information
			 can be shared on a real-time basis, in accordance with protocols established
			 under subsection (g)(2)—
						(i)across Federal
			 health care programs and agencies, including between the Department of Health
			 and Human Services, the Social Security Administration, the Department of
			 Veterans Affairs, the Department of Defense, the Department of Justice, and the
			 Office of Personnel Management; and
						(ii)with State
			 health agencies, State plans under title XIX of the Social Security Act (42
			 U.S.C. 1396 et seq.), State child health plans under title XXI of such Act (42
			 U.S.C. 1397aa et seq.), and entities that contract with such agencies and
			 plans, as directed by the Secretary.
						(2)Sharing of
			 information in addition to HEAT effortsThe information shared
			 under paragraph (1) shall be in addition to, and shall not replace, activities
			 of the Health Care Fraud Prevention and Enforcement Action Team (HEAT)
			 established by the Attorney General and the Department of Health and Human
			 Services.
				(3)Appropriate
			 coordinationIn implementing this subsection, the Secretary shall
			 provide for the maximum appropriate coordination with the process established
			 under section 6401(b)(2) of the Patient Protection and Affordable Care Act
			 (Public Law 111–148).
				(c)One
			 PI Database for Medicare, Medicaid, and CHIP
				(1)In
			 generalThe Secretary shall—
					(A)continue to
			 upload Medicare claims, provider, and beneficiary data into the Integrated Data
			 Repository under section 1128J(a)(1) of the Social Security Act, as added by
			 section 6402(a) of the Patient Protection and Affordable Care Act until such
			 time as the Secretary determines that the Integrated Data Repository is
			 completed; and
					(B)fully implement
			 the waste, fraud, and abuse detection solution of the Centers for Medicare
			 & Medicaid Services, called the One PI project (in this
			 subsection referred to as the project) by not later than January
			 1, 2013.
					(2)AccessThe
			 Secretary, in consultation with Inspector General of the Department of Health
			 and Human Services, may allow stakeholders who combat, or could assist in
			 combating, waste, fraud, and abuse under Federal health care programs to have
			 access to the One PI system established under the project. Such stakeholders
			 may include the Director of the Federal Bureau of Investigation, the
			 Comptroller General of the United States, Medicare administrative contractors,
			 fiscal intermediaries, and carriers.
				(d)Federal and
			 state agency access to national practitioner data bankFor
			 purposes of enhancing data sharing in order to identify programmatic weaknesses
			 and improving the timeliness of analysis and actions to prevent waste, fraud,
			 and abuse, relevant Federal and State agencies, including the Department of
			 Health and Human Services, the Department of Justice, State departments of
			 health, State Medicaid plans under title XIX of the Social Security Act, State
			 child health plans under title XXI of such Act, and State medicaid fraud
			 control units (as described in section 1903(q) of the Social Security Act (42
			 U.S.C. 1396b(q))), shall have real-time access to the National Practitioner
			 Data Bank, as directed by the Secretary. The Secretary may, in consultation
			 with the Inspector General of the Department of Health and Human Services, give
			 such real-time access to State attorneys general and State and local law
			 enforcement agencies.
			(e)Access to
			 claims and payment databasesSection 1128J(a)(2) of the Social
			 Security Act, as added by section 6402(a) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) is amended—
				(1)by striking
			 databases.—For purposes and inserting
			 “databases.—
					
						(A)Access for the
				conduct of law enforcement and oversight activitiesFor
				purposes
						;
				(2)in subparagraph
			 (A), as added by paragraph (1), by inserting , including the Integrated
			 Data Repository under paragraph (1) before the period at the end;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(B)Access to
				reduce waste, fraud, and abuseFor purposes of reducing waste,
				fraud, and abuse, and to the extent consistent with applicable information,
				privacy, security, and disclosure laws, including the regulations promulgated
				under the Health Insurance Portability and Accountability Act of 1996 and
				section 552a of title 5, United States Code, and subject to any information
				systems security requirements under such laws or otherwise required by the
				Secretary, the Secretary, in consultation with the Inspector General of the
				Department of Health and Human Services, may allow State Medicaid fraud control
				units and State and local law enforcement officials to have access to claims
				and payment data of the Department of Health and Human Services and its
				contractors related to titles XVIII, XIX, and XXI, including the Integrated
				Data Repository under paragraph
				(1).
						.
				(f)Ensuring data
			 is uploaded to the IDR on a daily basisSection 1128J(a)(1) of
			 the Social Security Act, as added by section 6402(a) of the Patient Protection
			 and Affordable Care Act (Public Law 111–148) is amended by adding at the end
			 the following new subparagraph:
				
					(C)Uploading of
				Medicare claims data on a daily basisAll Medicare claims data
				shall be uploaded into the Integrated Data Repository on a daily
				basis.
					.
			(g)Real-Time
			 access to data
				(1)In
			 generalThe Secretary shall ensure that any data provided to an
			 entity or individual under the provisions of or amendments made by this section
			 is provided to such entity or individual on a real-time basis, in accordance
			 with protocols established by the Secretary under paragraph (2). The Secretary
			 shall consult with the Inspector General of the Department of Health and Human
			 Services prior to implementing this subsection.
				(2)Protocols
					(A)In
			 generalThe Secretary shall establish protocols to ensure the
			 secure transfer and storage of any data provided to another entity or
			 individual under the provisions of or amendments made by this section.
					(B)Consideration
			 of HHS OIG recommendationsIn establishing protocols under
			 subparagraph (A), the Secretary shall take into account recommendations
			 submitted to the Secretary by the Inspector General of the Department of Health
			 and Human Services with respect to the secure transfer and storage of such
			 data.
					(h)GAO study and
			 report on use of Federation of State Medical Boards To strengthen enrollment
			 integrity processes
				(1)StudyThe
			 Comptroller General of the United States shall, in consultation with the
			 Federation of State Medical Boards, conduct a study on whether and, if so, to
			 what degree, such Federation may be useful to the Secretary in further
			 strengthening the integrity of processes for enrolling providers of services
			 and suppliers under Federal health care programs.
				(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress a report containing the
			 results of the study conducted under paragraph (1), together with
			 recommendations for such legislation and administrative action as the
			 Comptroller General determines appropriate.
				(i)DefinitionsIn this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Centers for
			 Medicare & Medicaid Services.
				(2)CHIPThe
			 term CHIP means the State Children's Health Insurance Program
			 under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.).
				(3)Federal health
			 care programThe term Federal health care program
			 has the meaning given such term in section 1128B(f) of the Social Security Act
			 (42 U.S.C. 1320a–7b(f)).
				(4)HHS
			 OIGThe term HHS OIG means the Inspector General of
			 the Department of Health and Human Services.
				(5)Medicare
			 administrative contractors, fiscal intermediaries, and
			 carriersThe term Medicare administrative contractors,
			 fiscal intermediaries, and carriers includes zone program integrity
			 contractors, program safeguard or integrity contractors, recovery audit
			 contractors under section 1893(h) of the Social Security Act (42 U.S.C.
			 1395ddd(h)), and special investigative units at Medicare contractors (as
			 defined in section 1889(g) of the Social Security Act (42 U.S.C.
			 1395zz(g))).
				(6)Medicare
			 programThe term Medicare program means the program
			 under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
				(7)Provider of
			 servicesThe term provider of services has the
			 meaning given such term in section 1861(u) of the Social Security Act (42
			 U.S.C. 1395x(u)).
				(8)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(9)StateThe
			 term State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, the Virgin Islands, Guam, and American Samoa.
				(10)SupplierThe
			 term supplier has the meaning given such term in section 1861(d)
			 of the Social Security Act (42 U.S.C. 1395x(d)).
				4.Access for
			 private sector and governmental entities
			(a)In
			 GeneralTitle XI of the Social Security Act (42 U.S.C. 1301 et
			 seq.), as amended by section 6402(a) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), is amended by inserting after section 1128J the
			 following new section:
				
					1128K.Expanded access to the national practitioner data
		  bank(a)Expanded
				access
							(1)In
				generalThe information in
				the National Practitioner Data Bank established pursuant to the Health Care
				Quality Improvement Act of 1986 (42 U.S.C. 11101 et seq.) may be available on a
				real-time basis, in accordance with protocols established by the Secretary
				under subsection (b), to—
								(A)Federal and State
				government agencies and health plans, commercial health plans, and any health
				care provider, supplier, or practitioner entering an employment or contractual
				relationship with an individual or entity who has been subject to a final
				adverse action in the past 10 years, where the contract involves the furnishing
				of items or services reimbursed by 1 or more Federal health care programs
				(regardless of whether the individual or entity is paid by the programs
				directly, or whether the items or services are reimbursed directly or
				indirectly through the claims of a direct provider); and
								(B)utilization and
				quality control peer review organizations and accreditation entities as defined
				by the Secretary, including but not limited to organizations described in part
				B of this title and in section 1154(a)(4)(C).
								(2)No effect on
				access under other applicable law; appropriate
				coordinationNothing in this section shall affect the
				availability of information in the National Practitioner Data Bank under other
				applicable law, including the availability of such information to entities or
				individuals under part B of the Health Care Quality Improvement Act of 1986 (42
				U.S.C. 11131 et seq.). In implementing this section, the Secretary shall
				provide for the maximum appropriate coordination with such part.
							(b)ProtocolsThe
				Secretary shall establish protocols to ensure the secure transfer and storage
				of data made available under this section. In establishing such protocols the
				Secretary shall take into account recommendations submitted to the Secretary by
				the Inspector General of the Department of Health and Human Services and the
				National Association of Insurance Commissioners with respect to the secure
				transfer and storage of such data, the establishment or approval of a fee
				structure under subsection (c), and the establishment of user access
				protocols.
						(c)Fees for
				disclosure
							(1)In
				general
								(A)FeesSubject
				to paragraph (2), the Secretary may establish or approve reasonable fees for
				the disclosure of information under this section, including with respect to
				requests by Federal agencies or other entities, such as fiscal intermediaries
				and carriers, acting under contract on behalf of such agencies.
								(B)Establishment
				or approval of fee amountsIn establishing or approving the
				amount of such fees, the Secretary shall ensure that the total amount of the
				fees to be collected is equal to the total costs of processing the requests for
				disclosure and of providing such information. Such fees shall be available to
				the Secretary to cover such costs.
								(C)For-profit
				entitiesThe Secretary may allow for-profit entities to receive
				data under this section for a fee that is comparable to the fee charged to a
				Federal agency or other entity under subparagraph (A) with respect to a similar
				request.
								(2)Free access to
				certain data
								(A)In
				generalNot later than 1 year after the date of enactment of the
				Fighting Fraud and Abuse to Save Taxpayers'
				Dollars Act, for purposes of identifying additional strategies
				and tools to combat waste, fraud, and abuse, the Secretary—
									(i)establish
				protocols to ensure the secure transmission of data under this section;
				and
									(ii)may ensure
				nonprofit academic, policy, and research institutions have access to data from
				the National Practitioner Data Bank.
									(B)Access free of
				chargeData shall be provided under subparagraph (A)(ii) free of
				charge to academic, policy, and research institutions.
								(C)RequirementAny
				academic, policy, or research institution that is provided data under
				subparagraph (A)(ii) shall, as a condition of receiving such data, be required
				to share with the Secretary any findings using such data to combat waste,
				fraud, and abuse (in a form and manner of the academic, policy, or research
				institution's choosing).
								(d)Establishment
				of appeals process
							(1)In
				generalThe Secretary shall establish a transparent and
				responsive appeals process under which a provider of services or supplier may
				have their name removed from the National Practitioner Data Bank. Under such
				process, appeals shall be conducted in a timely manner (not more than 90 days
				after the earlier of the date of the listing in the National Practitioner Data
				Bank or the issuance of any penalty involved) in order to minimize the time
				that providers of services or suppliers who successfully appeal are excluded
				from participation under the programs under titles XVIII and XIX.
							(2)ConsultationThe
				Secretary shall consult with major colleges of medical practice in the United
				States, commercial health plans, the Inspector General of the Department of
				Health and Human Services, the National Association of Insurance Commissioners,
				and the Federation of State Medical Boards in establishing the appeals process
				under paragraph (1).
							(e)DefinitionsIn
				this section:
							(1)Commercial
				health planThe term commercial health plan means
				health insurance coverage (as defined in section 2791 of the Public Health
				Service Act and including group health plans).
							(2)Final adverse
				actionThe term final adverse action means one or
				more of the following actions:
								(A)A
				Medicare-imposed revocation of any Medicare billing privileges.
								(B)Suspension or
				revocation of a license to provide health care by any State licensing
				authority.
								(C)A conviction of a
				Federal or State felony offense within the last 10 years preceding enrollment,
				revalidation, or re-enrollment.
								(D)An exclusion or
				debarment from participation in a Federal or State health care
				program.
								.
			(b)Criminal
			 Penalty for Misuse of Information disclosedSection 1128B(b) of
			 the Social Security Act (42 U.S.C. 1320a–7b(b)) is amended by adding at the end
			 the following:
				
					(4)Whoever knowingly
				uses information disclosed from the National Practitioner Data Bank under
				section 1128K for a purpose other than those authorized under that section
				shall be imprisoned for not more than 3 years or fined under title 18, United
				States Code, or
				both.
					.
			(c)Effective
			 DateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
			5.Liability of
			 Medicare administrative contractors for claims submitted by excluded
			 providers
			(a)Reimbursement
			 to the Secretary for Amounts Paid to Excluded ProvidersSection
			 1874A(b) of the Social Security Act (42 U.S.C. 1395kk(b)) is amended by adding
			 at the end the following new paragraph:
				
					(6)Reimbursements
				to Secretary for amounts paid to excluded providers
						(A)Limitation
							(i)In
				generalExcept as provided in clause (ii), the Secretary shall
				not enter into a contract with a Medicare administrative contractor under this
				section unless the contractor agrees to reimburse the Secretary for any amounts
				paid by the contractor for with respect to any item or service (other than an
				emergency item or service, not including items or services furnished in an
				emergency room of a hospital) which is furnished—
								(I)by an individual
				or entity during the period when such individual or entity is excluded pursuant
				to section 1128, 1128A, 1156 or 1842(j)(2) from participation in the program
				under this title; or
								(II)at the medical
				direction or on the prescription of a physician during the period when he is
				excluded pursuant to section 1128, 1128A, 1156 or 1842(j)(2) from participation
				in the program under this title and when the person furnishing such item or
				service knew or had reason to know of the exclusion (after a reasonable time
				period after reasonable notice has been furnished to the person).
								(ii)ExceptionWhere
				a Medicare administrative contractor pays a claim for payment for items or
				services furnished by an individual or entity excluded from participation in
				the programs under this title, pursuant to section 1128, 1128A, 1156, or l866,
				and such Medicare administrative contractor did not know or have reason to know
				that such individual or entity was so excluded, then, to the extent permitted
				by this title, and notwithstanding such exclusion, the contractor shall not be
				required to reimburse the Secretary under clause (i) for any amounts paid with
				respect to such items or services. In each such case the Secretary shall notify
				the contractor of the exclusion of the individual or entity furnishing the
				items or services. A Medicare administrative contractor shall not make payment
				for items or services furnished by an excluded individual or entity to a
				beneficiary after a reasonable time (as determined by the Secretary in
				regulations) after the Secretary has notified the contractor of the exclusion
				of that individual or entity.
							(B)Requirement to
				review claimsA Medicare administrative contractor shall review
				claims submitted to the contractor for payment for services under this title in
				order to ensure that such services were not furnished by an individual or
				entity during any period for which the individual or entity is excluded from
				such participation (as described in subparagraph
				(A)).
						.
			(b)Report on
			 effectiveness and development of scorecard and measurable performance metrics
			 for medicare contractors
				(1)Report
					(A)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall submit to Congress a
			 report on the overall effectiveness and potential of Medicare
			 contractors.
					(B)Contents of
			 reportThe report submitted under subparagraph (A) shall include
			 the Secretary's recommendations for the development of measurable performance
			 metrics and a scorecard for Medicare contractors (or, in the case of Medicare
			 administrative contractors, updated and revised measurable performance metrics
			 and a revised scorecard), together with recommendations for such legislation
			 and administrative action as the Secretary determines appropriate
					(2)ConsultationThe
			 Secretary shall consult with Medicare contractors, the Inspector General of the
			 Department of Health and Human Services, private sector waste, fraud, and abuse
			 experts, and entities with experience combating and preventing waste, fraud,
			 and abuse, including through the review of Medicare claims, in preparing the
			 report submitted under paragraph (1).
				(3)Medicare
			 contractors definedIn this subsection, the term Medicare
			 contractor means any of the following:
					(A)A Medicare
			 administrative contractor under section 1874A of the Social Security
			 Act.
					(B)A Medicare
			 Program Safeguard Contractor.
					(C)A Zone Program
			 Integrity Contractor.
					(D)A Medicare Drug
			 Integrity Contractor.
					(c)Effective
			 Date
				(1)In
			 generalThe amendments made by subsection (a) shall apply to
			 claims for reimbursement submitted on or after the date of enactment of this
			 Act.
				(2)Contract
			 modificationThe Secretary of Health and Human Services shall
			 take such steps as may be necessary to modify contracts entered into, renewed,
			 or extended prior to the date of enactment of this Act to conform such
			 contracts to the provisions of and amendments made by this section.
				6.Limiting the
			 discharge of debts in bankruptcy proceedings in cases where a health care
			 provider or a supplier engages in fraudulent activity
			(a)In
			 General
				(1)Civil monetary
			 penaltiesSection 1128A(a) of the Social Security Act (42 U.S.C.
			 1320a–7a(a)) is amended by adding at the end the following:
			 Notwithstanding any other provision of law, amounts made payable under
			 this section are not dischargeable under section 727, 944, 1141, 1228, or 1328
			 of title 11, United States Code, or any other provision of such
			 title..
				(2)Recovery of
			 overpayment to providers of services under part ASection 1815(d)
			 of the Social Security Act (42 U.S.C. 1395g(d)) is amended—
					(A)by inserting
			 (1) after (d); and
					(B)by adding at the
			 end the following:
						
							(2)Notwithstanding
				any other provision of law, amounts due to the Secretary under this section are
				not dischargeable under section 727, 944, 1141, 1228, or 1328 of title 11,
				United States Code, or any other provision of such title if the overpayment was
				the result of fraudulent activity, as may be defined by the
				Secretary.
							.
					(3)Recovery of
			 overpayment of benefits under part BSection 1833(j) of the
			 Social Security Act (42 U.S.C. 1395l(j)) is amended—
					(A)by inserting
			 (1) after (j); and
					(B)by adding at the
			 end the following:
						
							(2)Notwithstanding
				any other provision of law, amounts due to the Secretary under this section are
				not dischargeable under section 727, 944, 1141, 1228, or 1328 of title 11,
				United States Code, or any other provision of such title if the overpayment was
				the result of fraudulent activity, as may be defined by the
				Secretary.
							.
					(4)Collection of
			 past-due obligations arising from breach of scholarship and loan
			 contractSection 1892(a) of the Social Security Act (42 U.S.C.
			 1395ccc(a)) is amended by adding at the end the following:
					
						(5)Notwithstanding
				any other provision of law, amounts due to the Secretary under this section are
				not dischargeable under section 727, 944, 1141, 1228, or 1328 of title 11,
				United States Code, or any other provision of such
				title.
						.
				(b)Effective
			 DateThe amendments made by subsection (a) shall apply to
			 bankruptcy petitions filed after the date of enactment of this Act.
			7.Prevention of
			 waste, fraud, and abuse in the Medicaid and CHIP programs
			(a)Detection of
			 fraudulent identification numbers within the Medicaid and CHIP
			 programs
				(1)MedicaidSection
			 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)), as amended by section
			 2001(a)(2)(B) of the Patient Protection and Affordable Care Act (Public Law
			 111–148), is amended—
					(A)in paragraph
			 (25), by striking or at the end;
					(B)in paragraph
			 (26), by striking the period and inserting ; or; and
					(C)by adding at the
			 end the following new paragraph:
						
							(27)with respect to
				amounts expended for an item or service for which medical assistance is
				provided under the State plan or under a waiver of such plan unless the claim
				for payment for such item or service contains—
								(A)a valid
				beneficiary identification number that, for purposes of the individual who
				received such item or service, has been determined by the State agency to
				correspond to an individual who is eligible to receive benefits under the State
				plan or waiver; and
								(B)a valid National
				Provider Identifier that, for purposes of the provider that furnished such item
				or service, has been determined by the State agency to correspond to a
				participating provider that is eligible to receive payment for furnishing such
				item or service under the State plan or
				waiver.
								.
					(2)CHIPSection
			 2107(e)(1)(I) of the Social Security Act (42 U.S.C. 1397gg(e)(1)(I)) is amended
			 by striking and (17) and inserting (17), and
			 (27).
				(b)Screening
			 requirements for managed care entities
				(1)In
			 generalSection 1902 of the Social Security Act (42 U.S.C. 1396a)
			 is amended—
					(A)by redesignating
			 the second subsection (ii), as added by section 6401(b)(1)(B) of the Patient
			 Protection and Affordable Care Act, as subsection (kk) of such section;
			 and
					(B)in subsection
			 (kk), as so redesignated—
						(i)by
			 redesignating paragraph (8) as paragraph (9); and
						(ii)by
			 inserting after paragraph (7) the following new paragraph:
							
								(8)Managed care
				entitiesThe State establishes procedures to ensure that any
				managed care entity (as defined in section 1932(a)(1)(B)) under contract with
				the State complies with all applicable requirements under this
				subsection.
								.
						(2)Medicaid
			 managed care organizationsSection 1903(m)(2)(A) of the Social
			 Security Act (42 U.S.C. 1396b(m)(2)(A)) is amended—
					(A)in clause (xii),
			 by striking and at the end;
					(B)in clause (xiii),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following new clause:
						
							(xiv)such contract
				requires that the entity comply with any applicable screening, oversight, and
				reporting requirements under section
				1902(kk).
							.
					(3)Managed care
			 entitiesSection 1932(d) of the Social Security Act (42 U.S.C.
			 1396u–2(d)) is amended by adding at the end the following new paragraph:
					
						(5)Compliance with
				screening, oversight, and reporting requirementsA managed care
				entity shall comply with any applicable screening, oversight, and reporting
				requirements under section
				1902(kk).
						.
				(c)Required
			 database checksClause (i) of section 1866(j)(2)(B) of the Social
			 Security Act (42 U.S.C. 1395cc(j)(2)(B)) is amended to read as follows:
				
					(i)shall
				include—
						(I)a licensure
				check, which may include such checks across States; and
						(II)for purposes of
				the Medicaid program under title XIX—
							(aa)database checks
				(including such checks across States), which shall include—
								(AA)the Medicaid
				Statistical Information System (as described in section 1903(r)(1)(F));
				and
								(BB)any relevant
				medical databases that are maintained by the State agencies, as determined by
				the Secretary in consultation with the directors of the State agencies;
				and
								(bb)coordination of
				excluded provider lists between the Secretary and the State agency, including
				exchanges of data regarding excluding providers between Federal and State
				databases;
				and
							.
			(d)Technical
			 correctionsSection 1902 of the Social Security Act (42 U.S.C.
			 1396a), as amended by subsection (b)(1), is further amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (23), by striking subsection (ii)(4) and inserting
			 subsection (kk)(4); and
					(B)in paragraph
			 (77), by striking subsection (ii) and inserting
			 subsection (kk); and
					(2)in subsection
			 (kk), by striking section 1886 each place it appears and
			 inserting section 1866.
				8.Illegal
			 distribution of a Medicare, Medicaid, or CHIP beneficiary identification or
			 billing privilegesSection
			 1128B(b) of the Social Security Act (42 U.S.C. 1320a–7b(b)), as amended by
			 section 4(b), is amended by adding at the end the following:
			
				(5)Whoever
				knowingly, intentionally, and with the intent to defraud purchases, sells or
				distributes, or arranges for the purchase, sale, or distribution of a Medicare,
				Medicaid, or CHIP beneficiary identification number or billing privileges under
				title XVIII, title XIX, or title XXI shall be imprisoned for not more than 10
				years or fined not more than $500,000 ($1,000,000 in the case of a
				corporation), or
				both.
				.
		9.Pilot program
			 for the use of universal product numbers on claim forms for reimbursement under
			 the Medicare program
			(a)Establishment
				(1)In
			 generalNot later than January 1, 2013, the Secretary shall
			 establish a pilot program under which claims for reimbursement under the
			 Medicare program for UPN covered items contain the universal product number of
			 the UPN covered item.
				(2)DurationThe
			 pilot program under this section shall be conducted for a 2-year period.
				(3)Consideration
			 of GAO recommendationsThe Secretary shall take into account the
			 recommendations of the Comptroller General of the United States in establishing
			 the pilot program under this section.
				(b)Development and
			 implementation of procedures
				(1)Information
			 included in UPNThe Secretary, in consultation with manufacturers
			 and entities with appropriate expertise, shall determine the relevant
			 descriptive information appropriate for inclusion in a universal product number
			 for a UPN covered item under the pilot program.
				(2)Review of
			 procedureThe Secretary, in consultation with interested parties
			 (which shall, at a minimum, include the Inspector General of the Department of
			 Health and Human Services and private sector and health industry experts),
			 shall use information obtained under the pilot program through the use of
			 universal product numbers on claims for reimbursement under the Medicare
			 program to periodically review the UPN covered items billed under the Health
			 Care Financing Administration Common Procedure Coding System and adjust such
			 coding system to ensure that functionally equivalent UPN covered items are
			 billed and reimbursed under the same codes.
				(c)GAO reports to
			 congress on effectiveness of implementation of pilot program
				(1)Initial
			 reportNot later than 6 months after the implementation of the
			 pilot program under this section, the Comptroller General of the United States
			 shall submit to Congress a report on the effectiveness of such
			 implementation.
				(2)Final
			 reportNot later than 18 months after the completion of the pilot
			 program under this section, the Comptroller General of the United States shall
			 submit to Congress a report on the effectiveness of the pilot program, together
			 with recommendations regarding the use of universal product numbers and the use
			 of data obtained from the use of such numbers, and recommendations for such
			 legislation and administrative action as the Comptroller General determines
			 appropriate.
				(d)Use of
			 available fundingThe Secretary shall use amounts available in
			 the Centers for Medicare & Medicaid Services Program Management Account or
			 in the Health Care Fraud and Abuse Control Account under section 1817(k) of the
			 Social Security Act (42 U.S.C. 1395i(k)) to carry out the pilot program under
			 this section.
			(e)DefinitionsIn
			 this section:
				(1)Medicare
			 programThe term Medicare program means the program
			 under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
				(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(3)Universal
			 product numberThe term universal product number
			 means a number that is—
					(A)affixed by the
			 manufacturer to each individual UPN covered item that uniquely identifies the
			 item at each packaging level; and
					(B)based on
			 commercially acceptable identification standards such as, but not limited to,
			 standards established by the Uniform Code Council—International Article
			 Numbering System or the Health Industry Business Communication Council.
					(4)UPN Covered
			 item
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 UPN covered item means—
						(i)a
			 covered item as that term is defined in section 1834(a)(13) of the Social
			 Security Act (42 U.S.C. 1395m(a)(13));
						(ii)an
			 item described in paragraph (8) or (9) of section 1861(s) of such Act (42
			 U.S.C. 1395x);
						(iii)an item
			 described in paragraph (5) of such section 1861(s); and
						(iv)any other item
			 for which payment is made under this title that the Secretary determines to be
			 appropriate.
						(B)ExclusionThe
			 term UPN covered item does not include a customized item for which
			 payment is made under this title.
					10.Prohibition of
			 inclusion of social security account numbers on Medicare cards
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42
			 U.S.C. 405(c)(2)(C)), as amended by section 1414(a)(2) of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), is amended by adding
			 at the end the following new clause:
				
					(xi)The Secretary of Health and Human
				Services, in consultation with the Commissioner of Social Security, shall
				establish cost-effective procedures to ensure that a social security account
				number (or any derivative thereof) is not displayed, coded, or embedded on the
				Medicare card issued to an individual who is entitled to benefits under part A
				of title XVIII or enrolled under part B of title XVIII and that any other
				identifier displayed on such card is easily identifiable as not being the
				social security account number (or a derivative
				thereof).
					.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by subsection (a) shall apply with
			 respect to Medicare cards issued on and after an effective date specified by
			 the Secretary of Health and Human Services, but in no case shall such effective
			 date be later than the date that is 24 months after the date adequate funding
			 is provided pursuant to subsection (d)(2).
				(2)ReissuanceSubject
			 to subsection (d)(2), in the case of individuals who have been issued such
			 cards before such date, the Secretary of Health and Human Services—
					(A)shall provide for
			 the reissuance for such individuals of such a card that complies with such
			 amendment not later than 3 years after the effective date specified under
			 paragraph (1); and
					(B)may permit such
			 individuals to apply for the reissuance of such a card that complies with such
			 amendment before the date of reissuance otherwise provided under subparagraph
			 (A) in such exceptional circumstances as the Secretary may specify.
					(c)Outreach
			 programSubject to subsection (d)(2), the Secretary of Health and
			 Human Services, in consultation with the Commissioner of Social Security, shall
			 conduct an outreach program to Medicare beneficiaries and providers about the
			 new Medicare card provided under this section.
			(d)Report to
			 Congress and limitations on effective date
				(1)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Health and Human Services, acting through the Administrator of the Centers
			 for Medicare & Medicaid Services and in consultation with the Commissioner
			 of Social Security, shall submit to Congress a report that includes detailed
			 options regarding the implementation of this section, including line-item
			 estimates of and justifications for the costs associated with such options and
			 estimates of timeframes for each stage of implementation. In recommending such
			 options, the Secretary shall take into consideration, among other factors,
			 cost-effectiveness and beneficiary outreach and education.
				(2)Limitation;
			 modification of deadlinesWith respect to the amendment made by
			 subsection (a), and the requirements of subsections (b) and (c)—
					(A)such amendment and
			 requirements shall not apply until adequate funding is transferred pursuant to
			 section 11(b) to implement the provisions of this section, as determined by
			 Congress; and
					(B)any deadlines
			 otherwise established under this section for such amendment and requirements
			 are contingent upon the receipt of adequate funding (as determined in
			 subparagraph (A)) for such implementation.
					The previous
			 sentence shall not affect the timely submission of the report required under
			 paragraph (1).11.Implementation
			(a)Empowering the
			 HHS OIG and GAOExcept as otherwise provided, to the extent
			 practicable, the Secretary of Health and Human Services (in this section
			 referred to as the Secretary) shall—
				(1)carry out the
			 provisions of and amendments made by this Act in consultation with the
			 Inspector General of the Department of Health and Human Services; and
				(2)take into
			 consideration the findings and recommendations of the Comptroller General of
			 the United States in carrying out such provisions and amendments.
				(b)FundingThe Secretary shall provide for the
			 transfer, from the Health Care Fraud and Abuse Control Account under section
			 1817(k) of the Social Security Act (42 U.S.C. 1395i(k)), to the Centers for
			 Medicare & Medicaid Services Program Management Account, of such sums,
			 provided such sums are fully offset, as the Secretary determines are for
			 necessary administrative expenses associated with carrying out the provisions
			 of and amendments made by this Act (other than section 9). Amounts transferred
			 under the preceding sentence shall remain available until expended.
			(c)SavingsAny
			 reduction in outlays under the Medicare program under title XVIII of the Social
			 Security Act under the provisions of, and amendments made by, this Act may only
			 be utilized to offset outlays under part A of such title.
			
